DETAILED ACTION
1.	This action is responsive to the communications filed on 03/29/2021.
2.	Claims 1-20 are pending in this application.
3.	Claims 1, 8, 15, have been amended.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 

Response to Arguments

03/29/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argued that:
a.	Claims 1, 2, 5-9, 12-16, 19, and 20 were rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0067147 to Carmel et al. ("Carmel") in view of U.S. Patent Publication No. 2015/0067147 to Tardo et al ("Tardo"), and in further view of U.S. Patent Publication No. 2016/0164902 to Moore et al ("Moore"). 
The rejections are traversed for at least the following reasons. 
Independent claim 1 recites "modifying, by the controller, the end point group according to the first set of policies assigned to the end point group to achieve the desired performance of the end point group by one or more of allocating one or more new micro service containers to the end point group, removing one or more micro service containers from the end point group, and relocating one or more micro service containers that belong in the end point group." (Emphasis Added). Independent claims 
8 and 15 include similar recitations. 
The cited art does not appear to teach or suggest the above-mentioned limitations. Accordingly, independent claims 1, 8, and 15 are patentable over the art of record. Likewise, claims depending from independent claims 1, 8, or 15 include all of the recitations of independent claims 1, 8, or 15 and, therefore, are patentable over the art of record for at least the same reasons as independent claims 1, 8, and 15. (Arguments, Pages 9-10).

In response: The examiner respectfully disagrees. 
Carmel disclosed modifying, by the controller, the end point group according to the first set of policies assigned to the end point group to achieve the desired performance of the end point group by one or more of allocating one or more new micro service containers to the end point group, removing one or more micro service containers from the end point group, and relocating one or more micro service containers that belong in the end point group. In Carmel, a cluster (i.e., end point group) is a group of nodes relating to a singular purpose or function. Actions may be applied in one or more nodes (Paragraph 14). Actions are applied to a resource per a decision by policy engine of the controller (i.e., according to policies) (Paragraph 32). As such, the policy engine is what drives certain actions to take on a resource. The actions create  (i.e., allocating), restart a machine, execute a string of commands via script code, and perform other operations (i.e., modify the group). Additional actions include configuring a new virtual machine (i.e., allocating) (Paragraph 32). Further, Figure 3, steps 350-360, shows that if multiple application nodes do not satisfy a health rule (i.e., policy), then applying corrective actions to the subset of application nodes (i.e., according to policies). These corrective actions being creating additional instances of virtual machines. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 5-9, 12-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel et al. (US 2015/0067147) in view of Moore (US 2016/0164902).
	Regarding claim 1, Carmel disclosed:
	A method comprising: gathering, by a controller in a network, operational data describing performance of an end point group of a plurality of end point groups in the network, the end point group includes including one or more containers providing micro services (Paragraph 14, a cluster (i.e., end point group) is a group of nodes relating to a singular purpose or function. Actions may be applied in one or more nodes. Fig. 1 showing Pp servers with a plurality of VMs (i.e., containers). Each app server/VM/agent shown being a cluster. Paragraph 22, implementing virtual machines for executing programs and applications (i.e., micro services). The virtual machine being considered one of several services that implement a web service (i.e., micro services). Paragraph 31, controller receives data from each agent and detects nodes that are not performing as desired. Paragraph 35, performance metrics (i.e., operational data) is determined. Performance metrics include performance data values such as response time, CPU usage, memory usage, and other metrics);
calculating, by the controller, a health score for the end point group based on the operational data, the health score indicating whether an actual performance of the end (Paragraph 14, controller includes a set of health rules, policies, actions (i.e., all considered policies). Paragraph 36, health rules (i.e., first set of policies) are then applied (i.e., assigned) to the nodes. Applying the health rules to the performance metrics determines if a metric satisfies a threshold (i.e., desired performance). For example, a first node may violate (i.e., not meeting the desired performance) a CPU usage limit of 60% (i.e., desired performance) by using CPU usage at 70% (i.e., health score). Paragraph 37, a corrective action may be applied to a subset (i.e., unique to the end point group) of the nodes which violate the health rule at step 360 rather than bring all nodes in a cluster which violate the health rule offline);
determining, based on the health score, that the actual performance of the end point group is not meeting the desired performance of the end point group (Paragraph 36, for example, a first node may violate (i.e., not meeting the desired performance) a CPU usage limit of 60% (i.e., desired performance) by using CPU usage at 70% (i.e., health score); and 
modifying, by the controller, the end point group according to the first set of policies assigned to the end point group to achieve the desired performance of the end point group by one or more of allocating one or more new micro service containers to the end point group, removing one or more micro service containers from the end point group, and relocating one or more micro service containers that belong in the end point group (Paragraph 32, actions are applied to a resource per a decision by policy engine of the controller (i.e., according to policies). The actions create additional instances of virtual machines (i.e., allocating), restart a machine, execute a string of commands via script code, and perform other operations (i.e., modify the group). Additional actions include configuring a new virtual machine (i.e., allocating). Figure 3, steps 350-360, showing that multiple application nodes do not satisfy a health rule (i.e., policy) and then applying corrective actions to the subset of application nodes (i.e., according to policies)).
	Carmel did not explicitly disclose the health score based on a plurality of individual scores, each of the plurality of individual scores associated with one of a plurality of factors, the controller operable to assign a weight to one or more of the plurality of individual scores based on whether a respective one of the plurality of factors is of greater importance or of lower importance according to the first set of policies assigned to the end point group.
	However, in an analogous art, Moore disclosed the health score based on a plurality of individual scores, each of the plurality of individual scores associated with one of a plurality of factors, the controller operable to assign a weight to one or more of the plurality of individual scores based on whether a respective one of the plurality of factors is of greater importance or of lower importance according to the first set of policies assigned to the end point group (Paragraphs 16, exemplary facets (i.e., factors) include how many outgoing connections occurred during the respective time periods, what ports are used, when the ports are used, number of incoming connections between certain hours, protocols used, rates of connections etc. Paragraph 19, each facet can have a maximum number of points assigned to it, the max number of points indicating how important seeing anomalous behavior for that particular facet is to an analyst. Paragraph 20, a facet that is 1 standard deviation away from the average would receive a score of 1 (i.e., individual score) while a facet that is 3 standard deviations away would receive a score of 3. The standard score is multiplied by a weighting factor (i.e., a higher weight, a higher score; a lower weight a lower score). Paragraph 45, a weight is assigned to a facet, wherein the weight indicates a relative importance. The system calculates facet scores by multiplying the abnormality value with the weight. Paragraph 40, Figure 6, comparing the usage data from each server to a baseline usage of each server to yield a comparison in order to generate an anomaly score based on that comparison. The policy being deviation from the baseline).
	One of ordinary skill in the art would have been motivated to combine the teachings of Carmel with Moore because the references involve resource groups with policies, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted scores of Moore with the teachings of Carmel in order to correctly determine when networks are appropriately accessed (Moore, Paragraph 4).
	Regarding claims 8, 15, the claims are substantially similar to claim 1. Carmel  disclosed processors and memory (Paragraph 6) and a non-volatile storage medium (Paragraph 47). Therefore, claims 8, 15, are rejected under the same rationale.
	Regarding claims 2, 9, 16, the limitations of claims 1 8, 15, have been addressed. Carmel and Moore disclosed:
(Carmel, Paragraph 32, creating additional instances of virtual machines). 
	Regarding claims 5, 12, 19, the limitations of claims 1, 8, 15, have been addressed. Carmel and Moore disclosed:
	wherein determining that the actual performance of the end point group is not meeting the desired performance of the end point group comprises: comparing the health score to a threshold health score; and determining that the health score does not meet or exceed the threshold health score (Carmel, Paragraph 36, first node violates a CPU usage limit of 60% by using CPU usage at 70%).
	Regarding claims 6, 13, 20, the limitations of claims 1, 8, 15, have been addressed. Carmel and Moore disclosed:
	wherein the operational data includes at least one of bandwidth, throughput, delay, latency, jitter, total packets dropped, packet drop rate, error rate, Tx and Rx counters, port queue length, tail drops and network node state (Carmel, Paragraph 31, error rate greater than 0.5%).
	Regarding claims 7, 14, the limitations of claims 1, 8, have been addressed. Carmel and Moore disclosed:
	further comprising: after modifying the end point group, calculating an updated health score for the end point group based on the operational data, the updated health score indicating whether the actual performance of the end point group is meeting the desired performance of the end point group defined by the first set of policies assigned to the end point group; determining, based on the updated health score, that the actual (Carmel, Paragraphs 40-41, determining whether the node that received the selected action satisfies the health rule by monitoring the node to see if an improvement can be observed. If it does not satisfy the health rule, a determination is made as to whether there are more actions to apply).
	
	Claims 3, 4, 10, 11, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Carmel et al. (US 2015/0067147) in view of Moore (US 2016/0164902), and Yamasaki et al. (US 2017/0019345).
	Regarding claims 3, 10, 17, the limitations of claims 1, 8, 15, have been addressed. Carmel and Moore did not explicitly disclose:
	wherein modifying the end point group comprises: relocating at least one container in the end point group.
	However, in an analogous art, Yamasaki disclosed wherein modifying the end point group comprises: relocating at least one container in the end point group (Paragraph 100, relocating a virtual machine).
	One of ordinary skill in the art would have been motivated to combine the teachings of Carmel and Moore with Yamasaki because the references involve processing transactions on servers, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relocating at least one (Yamasaki, Paragraph 22).
	Regarding claims 4, 11, 18, the limitations of claims 1, 8, 15, have been addressed. Carmel, Moore, and Yamasaki disclosed:
	wherein modifying the end point group comprises: removing at least one container in the end point group (Yamasaki, Paragraph 22, removing a virtual machine).
	For motivation, please refer to claim 3.

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Musta et al. (US 2005/0251804) : having resource groups assigned unique policies.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.N/Examiner, Art Unit 2443                 

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443